Name: Commission Regulation (EC) No 215/2003 of 3 February 2003 amending for the tenth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  European construction
 Date Published: nan

 Avis juridique important|32003R0215Commission Regulation (EC) No 215/2003 of 3 February 2003 amending for the tenth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 028 , 04/02/2003 P. 0041 - 0042Commission Regulation (EC) No 215/2003of 3 February 2003amending for the tenth time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 145/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 23, 24 and 28 January 2003, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply and, therefore, Annex I should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 February 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 23, 28.1.2003, p. 22.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:1. The following entry shall be added under the heading "Legal persons, groups and entities":"Stichting Benevolence International Nederland (alias Benevolence International Nederland, alias BIN) Raderborg 14B, 6228 CV Maastricht, Netherlands. Chamber of Commerce Registration: 14063277."2. The following entries shall be added under the heading "natural persons":"(a) Isamuddin, Nurjaman Riduan (alias 'Hambali'; Nurjaman; Isomuddin, Nurjaman Riduan); born: Encep Nurjaman; nationality: Indonesian; date of birth: 4 April, 1964; place of birth: Cianjur, West Java, Indonesia;(b) Abdurrahman, Mohamad Iqbal (alias 'Abu Jibril'; Rahman, Mohamad Iqbal; A Rahman, Mohamad Iqbal; Abu Jibril Abdurrahman; Fikiruddin Muqti; Fihiruddin Muqti); nationality: Indonesian; place of birth: Tirpas-Selong Village, East Lombok, Indonesia."3. The entry "Mr Nabil Abdul Sayadi (aka Abu Zeinab)" under the heading "natural persons" shall be replaced with the following:"Sayadi, Nabil Abdul Salam (alias Abu Zeinab); date of birth: 1.1.1966 in El Hadid, Tripoli, Lebanon; nationality: Belgian since 18.9.2001; spouse of Patricia Vinck; married on 29.5.1992 in Peschawar, Pakistan."4. The entry "Mrs Patricia Vinck (aka Souraya P. Vinck)" under the heading "natural persons" shall be replaced with the following:"Vinck, Patricia Rosa (alias Souraya P. Vinck); date of birth: 4.1.1965 in Berchem, Antwerp; nationality: Belgian; spouse of Nabil Sayadi."